In an action for a judgment declaring that so much of the building zone ordinance, adopted February 2, 1951, of defendant village as prescribes a minimum area restriction of two acres for one-family residence buildings in its “ BB ” district is unconstitutional and void, and for incidental relief, defendant appeals from an order granting plaintiff’s motion with respect to defendant’s demand for a bill of particulars to the extent of vacating the demand as to all its items other than certain stated items. Order affirmed, with $10 costs and disbursements. The particulars are to be served within ten days from the entry of the order hereon. No opinion. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.